                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION


SUSAN MYERS                                )
                     Plaintiff,            )
                                           )
v.                                         )      JUDGMENT
                                           )
                                           )      No. 7:18-CV-66-FL
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner of Social Security,    )
                    Defendant.             )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of Defendant’s Consent Motion for Remand to the Commissioner.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
on December 11, 2018, that Defendant’s Consent Motion for Remand to the Commissioner is
granted, and the Court reverses the Commissioner’s decision under sentence four of 42 U.S.C. §
405(g) and remands the case to Defendant for further proceedings.

This Judgment Filed and Entered on December 11, 2018, and Copies To:
Charlotte Williams Hall (via CM/ECF Notice of Electronic Filing)
Keeya M. Jeffrey (via CM/ECF Notice of Electronic Filing)



December 11, 2018                   PETER A. MOORE, JR., CLERK
                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk
